IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. AP-75,868 & AP-75,869



                      EX PARTE AARON JAMES HALL, Applicant



          ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
     CAUSE NO. 915388-A AND 920802-A IN THE 228TH DISTRICT COURT
                        FROM HARRIS COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

conspiracy to possess with intent to deliver 400 grams or more of cocaine and sentenced to sixty-five

and thirty years’ imprisonment, respectively. The First Court of Appeals affirmed his convictions.

Hall v. State, 137 S.W.3d 847 (Tex. App. – Houston 2004, pet ref’d).

       Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because

counsel failed to know the law concerning use of a prior juvenile conviction for enhancement and
caused a plea of “true” to be entered to a juvenile conviction that was unavailable for enhancement.

       The trial court has determined that trial counsel’s performance was deficient and that this

deficient performance prejudiced Applicant. The trial court recommends that relief be granted in

the form of new punishment proceedings. This recommendation is supported by the record.

       Habeas corpus relief is granted. The sentences in cause numbers 915388 and 920802 from

the 228th District Court of Harris County are set aside, and Applicant is remanded to the custody of

the Sheriff of Harris County for new punishment proceedings.



Delivered: March 19, 2008
Do Not Publish